Citation Nr: 1723585	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  10-20 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable disability rating for right ear hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran, his former spouse, and son


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from October 1963 through July 1966.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

Testimony was received from the Veteran, his former spouse, and son during an October 2012 Board hearing.  A transcript of that testimony is associated with the record.

This matter was remanded previously by the Board in March 2013 and December 2016.  

In March 2017, the Veteran was notified that the Veterans Law Judge who presided over his Board hearing was no longer with the Board.  He was notified further that he had the option of requesting a new Board hearing before a current Board member.  The Veteran declined such a hearing.


FINDINGS OF FACT

1.  For all periods relevant to this appeal, the Veteran has had non-service-connected deafness in his left ear that was not the result of the Veteran's own willful misconduct.

2.  For all periods relevant to this appeal, the Veteran has had, at worst, Level IX hearing loss in his right ear.





CONCLUSION OF LAW

The criteria for a compensable disability rating for right ear hearing loss are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.383, 4.1, 4.3, 4.7, 4.85, 4.86 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Letters mailed to the Veteran in April and August of 2009 notified the Veteran of the information and evidence needed to substantiate his claim.  As such, VA has satisfied its duty to notify the Veteran.

VA has also fulfilled its duty to assist in obtaining identified and available evidence that is relevant to this issue on appeal.  The Veteran's lay assertions, VA treatment records, identified and relevant private treatment records, Social Security records, and Board hearing transcript are associated with the record.  The Veteran was afforded VA audiological examinations in May 2009, December 2009, and July 2010.  Those examinations, considered along with the other evidence of record, are fully adequate for the purposes of determining the symptoms and impairment associated with the Veteran's right ear hearing loss.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In December 2016, the Board remanded to obtain records for VA treatment received by the Veteran since November 2015; make efforts to obtain private treatment records from Dr. J.F.; contact Dr. J.F. to determine whether audiometric examinations were conducted by a state licensed audiologist and whether speech recognition was tested via Maryland CNC speech discrimination test; and readjudication of the issue on appeal by the Agency of Original Jurisdiction (AOJ).  The requested development was completed.  Although the RO did not contact Dr. J.F. to ascertain whether the Maryland CNC speech discrimination test was used, a closer review of his audiograms reflects that the W-22 word list was used, not the Maryland CNC.  Accordingly, any failure on VA's part to contact Dr. J.F. is harmless error as the Board was able to ascertain what testing was used.  Stegall v. West, 11 Vet. App. 268 (1998).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

II.  Analysis

The Veteran's claim for a compensable disability rating for service-connected right ear hearing loss was received by VA on February 9, 2009.

Hearing loss disabilities are rated by application of a mechanical process that is explained here.  Initially, VA must determine the Roman numerical designation for the degree of hearing impairment in each ear based upon a combination of the percent of speech discrimination and the pure tone threshold average.  38 C.F.R. § 4.85.  In general, the Roman numerical designation is determined through application of 38 C.F.R. § 4.85(h), Table VI.

Under Table VI, the horizontal rows represent eight separate ranges of pure tone threshold averages, as demonstrated through audiometric testing for the frequencies at 1000, 2000, 3000, and 4000 Hertz.  The average pure tone threshold is calculated by determining the sum of the pure tone thresholds demonstrated at the four aforementioned frequencies and dividing that sum by four.  The vertical columns under Table VI represent nine separate ranges of speech discrimination percentage, as determined through Maryland CNC testing.  The Roman numerical designation of impaired efficiency is determined for each ear by intersecting the horizontal row appropriate for the calculated pure tone threshold average and the vertical column appropriate for the demonstrated percentage of speech discrimination.  38 C.F.R. 
§ 4.85(b) (2016).

In instances where audiometric testing reveals an exceptional pattern of hearing impairment, Roman numerical designations may be determined under 38 C.F.R. 
§ 4.85(h), Table VIA (2016).  Pursuant to 38 C.F.R. § 4.86, an exceptional pattern of hearing impairment exists where audiometric testing reveals either: (1) pure tone thresholds of 55 decibels or more at each of the frequencies at 1000, 2000, 3000, and 4000 Hertz; or (2) a pure tone threshold at 30 decibels or less at 1000 Hertz and 70 decibels or greater at 2000 Hertz.  38 C.F.R. §§ 4.85(h); 4.86 (2016).

After the Roman numerical designation has been determined for each ear, VA then determines the appropriate disability rating through application of 38 C.F.R. § 4.85(h), Table VII (2016).  Table VII is applied by intersecting the appropriate horizontal row (which represents the Roman numerical designation for the poorer ear) with the appropriate vertical column (which represents the Roman numerical designation for the better ear).  38 C.F.R. § 4.85(e) (2016).

In instances where service connection is in effect for hearing impairment in only one ear, the non-service-connected ear is assigned a Roman numerical designation of I.  38 C.F.R. § 4.85(f).  Relevant to this case, however, where service-connected hearing loss in one ear is compensable to a degree of 10 percent or more, and, the non-service-connected hearing loss in the other ear is characterized by an exceptional pattern of hearing loss has, in the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz, one auditory threshold of 40 decibels or greater, or three thresholds of 26 decibels or greater, or has a speech recognition score of less than 94 percent, the compensation for hearing loss is payable as though service connection was in effect for hearing loss in both ears.  38 C.F.R. §§ 3.383(a)(3) and 3.385 (2016).

Throughout the course of the appeal period, the Veteran has reported functional impairment that consists essentially of difficulty hearing and understanding speech, which in turn, impairs his ability to communicate with others and often requires him to read the speaker's lips.

Notably, private treatment records from Dr. J.F. show that the Veteran underwent surgery in October 2005 to remove a neuroma, and since that time, has experienced deafness in his left ear.  Indeed, the VA treatment records and VA examinations conducted during the appeal period note that the Veteran has been anacusic (i.e., deaf) in his left ear.  Accordingly, speech discrimination tests have been impracticable for the Veteran's left ear.  Also, audiometric scores for that ear have been characterized as being 105+ decibels at all frequencies.

The Veteran has had numerous private and VA audiometric tests for his right ear.  
The Veteran's hearing was evaluated during VA treatment in February 2009.  Word recognition was not completed during the VA examination due to time constraints.  The test results are as follows (averaging 75 decibels):



HERTZ



1000
2000
3000
4000
RIGHT
65
80
80
75

Two separate tests conducted by Dr. J.F. in April 2009 revealed the following pure tones (for an average of 76.67 and 78.3 respectively decibels to the extent that pure tones at all of the relevant frequencies were measured):



HERTZ



1000
2000
3000
4000
RIGHT
65
85
X
80




HERTZ



1000
2000
3000
4000
RIGHT
70
85
X
80

Audiometric tests conducted by Dr. J.F. in May 2009 revealed the following results (for an average of 91.67 and 86.67 respectively decibels to the extent that pure tones at all of the relevant frequencies were measured):




HERTZ



1000
2000
3000
4000
RIGHT
85
95
X
95




HERTZ



1000
2000
3000
4000
RIGHT
85
90
X
85

During a May 2009 VA examination, the Veteran demonstrated the following right ear pure tones (for an average of 60 decibels):



HERTZ



1000
2000
3000
4000
RIGHT
45
60
65
70

Speech discrimination tests conducted during the VA examination via Maryland CNC word list revealed 96 percent speech recognition ability in the Veteran's right ear.   

Repeat testing by Dr. J.F. in October 2009 revealed the following (for an average of 86.67 decibels to the extent that pure tones at all of the relevant frequencies were measured):



HERTZ



1000
2000
3000
4000
RIGHT
85
85
X
90

In December 2009, the Veteran was afforded a new VA examination of his hearing loss.  Audiometric tests conducted at that time revealed the following pure tones (for an average of 64 decibels):




HERTZ



1000
2000
3000
4000
RIGHT
50
65
70
70

Maryland CNC word list tests revealed 76 percent speech recognition ability in the Veteran's right ear.  The examiner opined that the Veteran's hearing loss was having significant effects on his daily and occupational functioning.

Audiometric tests during April 2010 VA treatment showed the following pure tones (averaging 70 decibels):



HERTZ



1000
2000
3000
4000
RIGHT
65
70
70
75

During VA examination July 2010, the Veteran demonstrated the following pure tone thresholds (for an average of 71 decibels):



HERTZ



1000
2000
3000
4000
RIGHT
70
75
70
70

Speech recognition scores, determined via Maryland CNC word list test, revealed speech recognition ability of 68 percent in the Veteran's right ear.  Again, the examiner determined that the Veteran's hearing loss was having significant effects on the Veteran's daily and occupational functioning.

Finally, the Veteran's hearing loss was evaluated during VA treatment in January 2013.  Tests conducted at that time showed the following pure tones (for an average of 73 decibels):





HERTZ



1000
2000
3000
4000
RIGHT
70
75
70
75

As noted at the outset, the Veteran has had essentially total deafness in his left ear throughout the course of the appeal period.  Although the left ear hearing loss is neither service-connected not attributable to his active duty service, there is also nothing in the record to even suggest that the left ear hearing loss resulted from willful misconduct on the part of the Veteran.  Hence, if the hearing loss in the Veteran's right ear is compensable to a degree of 10 percent or more as a result of consideration of the service-connected (right ear) and non-service-connected (left ear) disabilities, the Veteran would be entitled to compensation as though service connection was in effect for both ears, pursuant to 38 C.F.R. § 3.383(a)(3).

In order to determine the Veteran's entitlement to compensation at the rate prescribed under 38 C.F.R. § 3.383(a)(3), the Board must determine initially whether the Veteran's right ear hearing loss disability has a hearing impairment of at least 10 percent.  For such purposes, the non-service-connected left ear is assigned initially a Roman numerical designation of I.  38 C.F.R. § 4.85(f).  Thus, in order for the Veteran's service-connected right ear to meet the threshold requirement of being compensable at a rate of at least 10 percent, the evidence must show that the Veteran has had either Level X or XI hearing loss in his right ear.  38 C.F.R. § 4.85, Diagnostic Code 6100, Table VII (showing that where the better ear has been assigned a Level I designation, the poorer ear must have a Level X or XI designation in order for the hearing loss disability to be rated as being 10 percent disabling).

Here, the evidence shows that the hearing loss in the Veteran's right ear has never risen to the level of severity contemplated for assignment of a Level X or XI designation.  In that regard, the audiometric tests conducted over the course of the appeal period show that the Veteran has had right ear hearing loss that has been marked consistently by an exceptional pattern, as defined under 38 C.F.R. § 4.86 (with the exception of testing done in May and December 2009 by VA, but these evaluations do not equate to Level X or XI).  As such, Roman numerical designations for the hearing loss in the Veteran's right ear may be derived by application of Table VIA.  The results of such application are that the Veteran has had no worse than Level IX right ear hearing loss, and this is considering the private audiograms from Dr. J.B. wherein only three relevant frequencies were tested.  To the extent that speech recognition scores for the Veteran's right ear were obtained via the Maryland CNC word list during the Veteran's VA examinations, application of Table VI corresponds to right ear hearing loss that is no worse than Level VI.  The criteria for a compensable disability rating for the Veteran's right ear hearing loss, either pursuant to the rating criteria under 4.85 or 4.86 or the criteria for compensation payable under 38 C.F.R. § 3.383(a)(3), are not met.

The Veteran is not entitled to a compensable disability rating for his right ear hearing loss.  This appeal is denied.


ORDER

A compensable disability rating for right ear hearing loss is denied.






____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


